EXHIBIT 10.31

AMENDMENT NO. 2 dated as of January 26, 2006 (this "Amendment"), to the Credit
Agreement dated as of October 6, 2005 (the "Credit Agreement"), among THE NEIMAN
MARCUS GROUP, INC., a Delaware corporation (the "Borrower"), NEWTON ACQUISITION,
INC., a Delaware corporation ("Holdings"), each subsidiary of the Borrower from
time to time party thereto, the Lenders (as defined in Article I of the Credit
Agreement), and CREDIT SUISSE, as administrative agent (in such capacity, the
"Administrative Agent") and as collateral agent for the Lenders.

Pursuant to the Credit Agreement, the Lenders have made loans to the Borrower.

The Borrower and the Lenders have agreed to amend the Credit Agreement as set
forth herein.

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments. (a) Section 2.09(a) of the Credit Agreement is hereby
amended by:

inserting the words "five (5) Business Days after" immediately prior to the
words "the earlier of" in the first line thereof;

inserting "(A)" immediately prior to the words "50% of Excess Cash Flow" in the
fifth line thereof;

inserting the following immediately prior to the semicolon in the fifth line
thereof: "minus (B) the amount of any prepayments of Loans made pursuant to
Section 2.08 during such fiscal year, except to the extent that such prepayments
were (1) deducted in determining the amount of Excess Cash Flow for such fiscal
year or (2) financed with the proceeds of other Indebtedness of the Borrower or
its Restricted Subsidiaries"; and

deleting the words "the amount of such prepayment" in the fifth and sixth lines
thereof and substituting therefor the words "(i) such percentage of Excess Cash
Flow."

(b) Section 2.09(b) of the Credit Agreement is hereby amended by (i) deleting
the words "to the extent practicable," in the third line thereof and (ii)
deleting the words "three (3) days" in the fourth line thereof and substituting
therefor the words "five (5) Business Days".



(c) Section 2.09 of the Credit Agreement is hereby amended by adding the
following new paragraph at the end thereof:

"(c) Any Lender may elect, by notice to the Agent at or prior to the time and in
the manner specified by the Agent, prior to any prepayment of Loans required to
be made by the Borrower pursuant to this Section, to decline all (but not a
portion) of its pro rata share of such prepayment (such declined amounts, the
"Declined Proceeds"). Any Declined Proceeds shall be offered by the Agent to the
Lenders not so declining such prepayment (with such Lenders having the right to
decline any prepayment with Decline Proceeds at the time and in the manner
specified by the Agent). To the extent such Lenders elect to decline their pro
rata shares of such Declined Proceeds, such remaining Declined Proceeds shall
not be subject to prepayment pursuant to this Section and may be retained by the
Borrower. The Agent shall notify the Borrower of the amount of such remaining
Declined Proceeds as promptly as practicable and, in any event, no later than
one (1) Business Day prior to the date on which such prepayment is required to
be made by the Borrower pursuant to this Section. Notwithstanding anything to
the contrary contained in this Section, (i) prepayments of outstanding Loans
pursuant to this Section shall be allocated ratably among the Lenders that
accept the same and (ii) if at the time of any prepayment pursuant to this
Section there shall be outstanding Borrowings of different Types or LIBOR Rate
Loans with different Interest Periods, and if some but not all of the Lenders
have accepted such prepayment, then the aggregate amount of such prepayment
shall be allocated ratably to each outstanding Borrowing of the accepting
Lenders."

SECTION 2. Effectiveness. This Amendment shall become effective as of the date
set forth above on the date on which the Administrative Agent shall have
received counterparts of this Amendment that, when taken together, bear the
signatures of the Borrower and the Required Lenders.

SECTION 3. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

SECTION 4. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 5. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of this page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.



THE NEIMAN MARCUS GROUP, INC.,

 

By /s/ Nelson A. Bangs

Name: Nelson A. Bangs
Title: Senior Vice President





CREDIT SUISSE, CAYMAN ISLANDS BRANCH, individually and as Administrative Agent,

By /s/ Robert Hetu

Name: Robert Hetu
Title: Managing Director

By /s/ Cassandra Droogan

Name: Cassandra Droogan
Title: Vice President



 

 



Name of Lender:

ACA CLO 2005-1, Limited
By: ACA Management, LLC as Investment Advisor




By: /s/ Vincent Ingato

 

Name: Vincent Ingato
Title: Managing Director

   

Name of Lender:

AIG Bank Loan Fund Ltd.
By: AIG Global Investment Corp.

its Investment Manager




By: /s/ W. Jeffrey Baxter

 

Name: W. Jeffrey Baxter
Title: Managing Director

Name of Lender:

AIM Floating Rate Fund
By: INVESCO Senior Secured Management, Inc.
As Sub-Advisor



By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

Name of Lender:

Alaska State Pension Investment Board
AVAYA INC MASTER PENSION TRUST

BRIGGS & STRATTON RETIREMENT PLAN

JPMorgan Chase 401(K) Savings Plan

MACKAY SHIELDS STATUTORY TRUST - High Yield Corporate Bond Series

Federal Insurance Company

EA/Mackay High Yield Cayman Unit Trust

Fondation Lucie Et Andre Chagnon

EMPLOYEES' RETIREMENT FUND OF THE CITY OF FORT WORTH

ILLINOIS MUNICIPAL RETIREMENT FUND

LEXINGTON-FAYETTE URBAN COUNTY GOVERNMENT

POLICEMEN'S AND FIREFIGHTERS' RETIREMENT FUND

THE 1199 HEALTH CARE EMPLOYEES PENSION FUND

Employees' Retirement System of Rhode Island

HOUSTON POLICE OFFICERS' PENSION SYSTEM

CITY OF MEMPHIS RETIREMENT SYSTEM

Columbia Funds Master Investment Trust - Columbia High Income Bond Master
Portfolio

Nations Separate Account Trust - High Yield Bond Portfolio

Board of Fire and Police Pension Commissioners of the City of Los Angeles






























By:


THE MAINSTAY FUNDS, ON BEHALF OF ITS HIGH YIELD CORPORATE BOND FUND SERIES

MainStay Diversified Income Fund

MAINSTAY VP SERIES FUND, INC. ON BEHALF OF ITS HIGH YIELD CORPORATE BOND
PORTFOLIO

Rohm and Haas Defined Benefit Master Trust

FIRE & POLICE PENSION FUND, SAN ANTONIO

Southern California United Food & Commercial Workers Unions and Food Employers
Joint Pension Trust Fund

Tennessee Valley Authority Master Decommissioning Trust

THE FINANCE COMMITTEE OF BOARD OF TRUSTEES OF THE WRITERS' GUILD INDUSTRY HEALTH
FUND

MacKay Shields LLC
Its Investment Advisor



By: /s/ Lucille Protas

 

Name: Lucille Protas
Title: Senior Managing Director

Name of Lender:

By: Alzette European CLO S.A.
INVESCO Senior Secured Management, Inc.
as Collateral Manager



By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

Name of Lender:

AMMC CLO III, Limited
By: American Money Management Corp., as Collateral Manager



By: /s/ Chester M. Eng

 

Name: Chester M. Eng
Title: Senior Vice President

Name of Lender:

AMMC CLO IV, Limited
By: American Money Management Corp., as Collateral Manager



By: /s/ Chester M. Eng

 

Name: Chester M. Eng
Title: Senior Vice President

Name of Lender:

AMMC CLO V, Limited
By: American Money Management Corp., as Collateral Manager



By: /s/ Chester M. Eng

 

Name: Chester M. Eng
Title: Senior Vice President

Name of Lender:

Apidos CDO I
By: Apidos Capital Management, LLC
its Investment Advisor



By: /s/ Anne McCarthy

 

Name: Anne McCarthy
Title: Senior Analyst and Senior VP

Name of Lender:

Apidos CDO II
By: Apidos Capital Management, LLC
its Investment Advisor



By: /s/ Anne McCarthy

 

Name: Anne McCarthy
Title: Senior Analyst and Senior VP

Name of Lender:

Apidos CDO III
By: Apidos Capital Management, LLC
its Investment Advisor



By: /s/ Anne McCarthy

 

Name: Anne McCarthy
Title: Senior Analyst and Senior VP

Name of Lender:

Ares V CLO Ltd.

 

By: Ares CLO Management V, L.P., Investment Manager



By: Ares CLO GP V, LLC, Its Managing Member



By: /s/ Seth J. Brufsky

 

Name: Seth J. Brufsky
Title: Vice President

Name of Lender:

Ares VI CLO Ltd.

 

By: Ares CLO Management VI, L.P., Investment Manager



By: Ares CLO GP VI, LLC,
Its Managing Member



By: /s/ Seth J. Brufsky

 

Name: Seth J. Brufsky
Title: Vice President

Name of Lender:

Ares VII CLO Ltd.

 

By: Ares CLO Management VII, L.P., Investment Manager



By: Ares CLO GP VII, LLC,
Its General Partner



By: /s/ Seth J. Brufsky

 

Name: Seth J. Brufsky
Title: Vice President

Name of Lender:

Ares IIR CLO Ltd.

 

By: Ares CLO Management IIR, L.P., Investment Manager



By: Ares CLO GP IIR, LLC,
Its General Partner



By: /s/ Seth J. Brufsky

 

Name: Seth J. Brufsky
Title: Vice President

Name of Lender:

Ares VIII CLO Ltd.

 

By: Ares CLO Management VIII, L.P., Investment Manager



By: Ares CLO GP VIII, LLC,
Its General Partner



By: /s/ Seth J. Brufsky

 

Name: Seth J. Brufsky
Title: Vice President

Name of Lender:

Ares IX CLO Ltd.

 

By: Ares CLO Management IX, L.P., Investment Manager



By: Ares CLO GP IX, LLC,
Its General Partner



By: /s/ Seth J. Brufsky

 

Name: Seth J. Brufsky
Title: Vice President

Name of Lender:

Ares X CLO Ltd.

 

By: Ares CLO Management X, L.P., Investment Manager



By: Ares CLO GP X, LLC,
Its General Partner



By: /s/ Seth J. Brufsky

 

Name: Seth J. Brufsky
Title: Vice President

Name of Lender:

ARES ENHANCED LOAN INVESTMENT STRATEGY, LTD.

 

By: Ares Enhanced Loan Management, L.P., Investment Manager



By: Ares Enhanced Loan GP, LLC
Its General Partner



By: /s/ Seth J. Brufsky

 

Name: Seth J. Brufsky
Title: Vice President

Name of Lender:

ARES ENHANCED LOAN INVESTMENT STRATEGY II, LTD.

 

By: Ares Enhanced Loan Management II, L.P., Investment Manager



By: Ares Enhanced Loan GP II, LLC
Its General Partner



By: /s/ Seth J. Brufsky

 

Name: Seth J. Brufsky
Title: Vice President

Name of Lender:

Atlas Loan Funding (Navigator), LLC

 

By: Atlas Capital Funding, Ltd.



By: Structured Asset Investors, LLC
Its Investment Manager



By: /s/ Bryan P. McGrath

 

Name: Bryan P. McGrath
Title: Vice President

Name of Lender:

Atrium II




By: /s/ Linda R. Karn

 

Name: Linda R. Karn
Title: Authorized Signatory

Name of Lender:

Atrium III




By: /s/ Linda R. Karn

 

Name: Linda R. Karn
Title: Authorized Signatory

Name of Lender:

Atrium CDO



By: /s/ Linda R. Karn

 

Name: Linda R. Karn
Title: Authorized Signatory

Name of Lender:

Augusta Trading LLC



By: /s/ Anna M. Tallent

 

Name: Anna M. Tallent
Title: Assistant Vice President

Name of Lender:

AVALON CAPITAL LTD.

 

By: INVESCO Senior Secured Management, Inc.
As Collateral Manager



By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

Name of Lender:

AVALON CAPITAL LTD. 3

 

By: INVESCO Senior Secured Management, Inc.
As Collateral Manager



By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

Name of Lender:

Sankaty Advisors, LLC as Collateral Manager for AVERY POINT CLO, LTD., as Term
Lender



By: /s/ Diane J. Exter

 

Name: Diane J. Exter
Title: Managing Director
Portfolio Manager

Name of Lender:

Azure Funding



By: /s/ Eugene Caraus

 

Name: Eugene Caraus
Title: Attorney-in-fact

Name of Lender:

Bank of America, N.A.



By: /s/ Jonathan M. Barnes

 

Name: Jonathan M. Barnes
Title: Associate

Name of Lender:

Big Sky III Senior Loan Trust

 

By: Eaton Vance Management
as Investment Advisor



By: /s/ Michael B. Botthof

 

Name: Michael B. Botthof
Title: Vice President

Name of Lender:

Birchwood Funding LLC



By: /s/ Anna M. Tallent

 

Name: Anna M. Tallent
Title: Assistant Vice President

Name of Lender:

Black Diamond CLO 2005-1 Ltd.

 

By: Black Diamond Capital Management, L.L.C.
as its Collateral Manager



By: /s/ James J. Zenni, Jr.

 

Name: James J. Zenni, Jr.
Title: President & Managing Partner
Black Diamond Capital
Management, L.L.C.

Name of Lender:

Black Diamond CLO 2005-2 Ltd.

 

By: Black Diamond Capital Management, L.L.C.
as its Collateral Manager



By: /s/ James J. Zenni, Jr.

 

Name: James J. Zenni, Jr.
Title: President & Managing Partner
Black Diamond Capital
Management, L.L.C.

Name of Lender:

Blue Mountain CLO Ltd.



By: /s/ Kevin M. Sharkey

 

Name: Kevin M. Sharkey
Title: Operations Manager

Name of Lender:

Boldwater CBNA Loan Funding for itself or as agent for Boldwater CFPI Loan
Funding LLC



By: /s/ Mikus N. Kins

 

Name: Mikus N. Kins
Title: Attorney-in-fact

Name of Lender:

Canadian Imperial Bank of Commerce



By: /s/ John O'Dowd

 

Name: John O'Dowd
Title: Authorized Signatory



By: /s/ Shira Aschkenasy

 

Name: Shira Aschkenasy
Title: Authorized Signatory

Name of Lender:

Carlyle High Yield Partners IV, Ltd.



By: /s/ Linda Pace

 

Name: Linda Pace
Title: Managing Director

Name of Lender:

Carlyle High Yield Partners VI, Ltd.



By: /s/ Linda Pace

 

Name: Linda Pace
Title: Managing Director

Name of Lender:

Carlyle High Yield Partners VII, Ltd.



By: /s/ Linda Pace

 

Name: Linda Pace
Title: Managing Director

Name of Lender:

Carlyle Loan Investment, Ltd.



By: /s/ Linda Pace

 

Name: Linda Pace
Title: Managing Director

Name of Lender:

Carlyle Loan Opportunity Fund



By: /s/ Linda Pace

 

Name: Linda Pace
Title: Managing Director

Name of Lender:

Castle Garden Funding



By: /s/ Linda Karn

 

Name: Linda R. Karn
Title: Authorized Signatory

Name of Lender:

Sankaty Advisors, LLC as Collateral Manager for Castle Hill I -
INGOTS, Ltd., as Term Lender



By: /s/ Diane J. Exter

 

Name: Diane J. Exter
Title: Managing Director
Portfolio Manager

Name of Lender:

Sankaty Advisors, LLC as Collateral Manager for Castle Hill II -
INGOTS, Ltd. as Term Lender



By: /s/ Diane J. Exter

 

Name: Diane J. Exter
Title: Managing Director
Portfolio Manager

Name of Lender:

Sankaty Advisors, LLC as Collateral Manager for Castle Hill III CLO, Limited, as
Term Lender



By: /s/ Diane J. Exter

 

Name: Diane J. Exter
Title: Managing Director
Portfolio Manager

Name of Lender:

CHAMPLAIN CLO, LTD.



By: INVESCO Senior Secured Management, Inc.
As Collateral Manager



By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

Name of Lender:

CHARTER VIEW PORTFOLIO



By: INVESCO Senior Secured Management, Inc.
As Investment Advisor



By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

Name of Lender:

Chatham Light II CLO, Limited, by Sankaty Advisors LLC, as Collateral Manager



By: /s/ Diane J. Exter

 

Name: Diane J. Exter
Title: Managing Director
Portfolio Manager

Name of Lender:

Clydesdale CLO 2003, Ltd.

By: Nomura Corporate Research
and Asset Management Inc. as
Collateral Manager



By: /s/ Elizabeth MacLean

 

Name: Elizabeth MacLean
Title: Director

Name of Lender:

Clydesdale CLO 2004, Ltd.

By: Nomura Corporate Research
and Asset Management Inc. as
Collateral Manager



By: /s/ Elizabeth MacLean

 

Name: Elizabeth MacLean
Title: Director

Name of Lender:

Clydesdale CLO 2005, Ltd.

By: Nomura Corporate Research
and Asset Management Inc. as
Collateral Manager



By: /s/ Elizabeth MacLean

 

Name: Elizabeth MacLean
Title: Director

Name of Lender:

Clydesdale Strategic CLO I, Ltd.

By: Nomura Corporate Research
and Asset Management Inc. as
Collateral Manager



By: /s/ Elizabeth MacLean

 

Name: Elizabeth MacLean
Title: Director

Name of Lender:

COSTANTINUS EATON VANCE CDO V, LTD.

 

By: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR



By: /s/ Michael B. Botthof

 

Name: Michael B. Botthof
Title: Vice President

Name of Lender:

CS Advisors CLO I Ltd

 

By: Capital Source Advisors LLC, as Portfolio Manager and its Attorney-in-Fact



By: /s/ Matthew M. Gerdes

 

Name: Matthew M. Gerdes
Title: Vice President

Name of Lender:

CSAM Funding I



By: /s/ Linda R. Karn

 

Name: Linda R. Karn
Title: Authorized Signatory

Name of Lender:

CSAM Funding II



By: /s/ Linda R. Karn

 

Name: Linda R. Karn
Title: Authorized Signatory

Name of Lender:

CSAM Funding III



By: /s/ Linda R. Karn

 

Name: Linda R. Karn
Title: Authorized Signatory

Name of Lender:

CSAM Funding IV



By: /s/ Linda R. Karn

 

Name: Linda R. Karn
Title: Authorized Signatory

Name of Lender:

CSAM Syndicated Loan Fund



By: /s/ Linda R. Karn

 

Name: Linda R. Karn
Title: Authorized Signatory

Name of Lender:

CYPRESSTREE CLAIF FUNDING LLC



By: /s/ Anna M. Tallent

 

Name: Anna M. Tallent
Title: Assistant Vice President

Name of Lender:

Denali Capital LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO I, LTD., or an affiliate



By: /s/ Nicole D. Kouba

 

Name: Nicole D. Kouba
Title: Vice President

Name of Lender:

Denali Capital LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO II, LTD., or an affiliate



By: /s/ Nicole D. Kouba

 

Name: Nicole D. Kouba
Title: Vice President

Name of Lender:

Denali Capital LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO III, LTD., or an affiliate



By: /s/ Nicole D. Kouba

 

Name: Nicole D. Kouba
Title: Vice President

Name of Lender:

Denali Capital LLC, managing member of DC Funding Partners, portfolio manager
for DENALI CAPITAL CLO IV, LTD., or an affiliate



By: /s/ Nicole D. Kouba

 

Name: Nicole D. Kouba
Title: Vice President

Name of Lender:

Denali Capital LLC, managing member of DC Funding Partners, portfolio manager
for DENALI CAPITAL CLO V, LTD., or an affiliate



By: /s/ Nicole D. Kouba

 

Name: Nicole D. Kouba
Title: Vice President

Name of Lender:

Denali Capital LLC, managing member of DC Funding Partners, portfolio manager
for DENALI CAPITAL CREDIT OPPORTUNITY FUND FINANCING, LTD., or an affiliate



By: /s/ Nicole D. Kouba

 

Name: Nicole D. Kouba
Title: Vice President

Name of Lender:

Deutsche Bank AG New York Branch

 

By: DB Services New Jersey, Inc.



By: /s/ Jay Hopkins

 

Name: Jay Hopkins
Title: Assistant Vice President



By: /s/ Alice L. Wagner

 

Name: Alice L. Wagner
Title: Vice President

Name of Lender:

Deutsche Bank Trust Company Americas

 

By: DB Services New Jersey, Inc.



By: /s/ Jay Hopkins

 

Name: Jay Hopkins
Title: Assistant Vice President



 



By: /s/ Alice L. Wagner

 

Name: Alice L. Wagner
Title: Vice President

Name of Lender:

DIVERSIFIELD CREDIT PORTFOLIO LTD.

 

By: INVESCO Senior Secured Management, Inc. as Investment Adviser



By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

Name of Lender:

Dresdner Bank AG, New York and Grand Cayman Branches



By: /s/ Jeannine Amodeo

 

Name: Jeannine Amodeo
Title: Director



By: /s/ Brian Schneider

 

Name: Brian Schneider
Title: Vice President

Name of Lender:

DUNES FUNDING LLC



By: /s/ Anna M. Tallent

 

Name: Anna M. Tallent
Title: Assistant Vice President

Name of Lender:

EAGLE LOAN TRUST

 

By: Stanfield Capital Partners, LLC
as its Collateral Manager



By: /s/ Christopher E. Jansen

 

Name: Christopher E. Jansen
Title: Managing Partner

Name of Lender:

EATON VANCE CDO VI LTD.

 

By: EATON VANCE CDO VI LTD.
AS INVESTMENT ADVISOR



By: /s/ Michael B. Botthof

 

Name: Michael B. Botthof
Title: Vice President

Name of Lender:

EATON VANCE FLOATING-RATE INCOME TRUST

 

By: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR



By: /s/ Michael B. Botthof

 

Name: Michael B. Botthof
Title: Vice President

Name of Lender:

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND

 

By: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR



By: /s/ Michael B. Botthof

 

Name: Michael B. Botthof
Title: Vice President

Name of Lender:

EATON VANCE LIMITED DURATION INCOME FUND

 

By: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR



By: /s/ Michael B. Botthof

 

Name: Michael B. Botthof
Title: Vice President

Name of Lender:

EATON VANCE SENIOR FLOATING-RATE TRUST

 

By: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR



By: /s/ Michael B. Botthof

 

Name: Michael B. Botthof
Title: Vice President

Name of Lender:

EATON VANCE SENIOR INCOME TRUST

 

By: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR



By: /s/ Michael B. Botthof

 

Name: Michael B. Botthof
Title: Vice President

Name of Lender:

EATON VANCE SHOT DURATION DIVERSIFIED INCOME FUND



By: /s/ Michael B. Botthof

 

Name: Michael B. Botthof
Title: Vice President

Name of Lender:

EATON VANCE VARIABLE LEVERAGE FUND LTD.

 

By: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR



By: /s/ Michael B. Botthof

 

Name: Michael B. Botthof
Title: Vice President

Name of Lender:

ELF Funding Trust III

 

By: New York Life Investment Management LLC, as Attorney-in-Fact



By: /s/ Robert H. Dial

 

Name: Robert H. Dial
Title: Managing Director

Name of Lender:

Emerald Orchard Limited



By: /s/ Arlene Arellano

 

Name: Arlene Arellano
Title: Loan Officer

Name of Lender:

Employers Insurance Company of Wausau

 

By: Highland Capital Management, L.P., Its Investment Advisor

 

By: Strand Advisors, Inc., Its General Partner



By: /s/ Chad Schramek

 

Name: Chad Schramek
Title: Assistant Treasurer of Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.

Name of Lender:

Essex Park CDO Ltd.

 

By: Blackstone Debt Advisors L.P.
As Collateral Manager



By: /s/ Dean T. Criares

 

Name: Dean T. Criares
Title: Sr. Managing Director

Name of Lender:

Evergreen CBNA Loan Funding for itself or as agent for Evergreen CFPI Loan
Funding LLC



By: /s/ Mikus N. Kins

 

Name: Mikus N. Kins
Title: Attorney-In-Fact

Name of Lender:

Fairway Loan Funding Company

 

By: Pacific Investment Management Company LLC,
as its Investment Advisor



By: /s/ Mohan V. Phansalkar

 

Name: Mohan V. Phansalkar
Title: Managing Director

Name of Lender:

First Trust/Highland Capital Floating Rate Income Fund



By: /s/ Mark Okada

 

Name: Mark Okada
Title: Executive Vice President

Name of Lender:

Forest Hills Blocker Ltd.



By: /s/ Jodye N. Anzalotta

 

Name: Jodye N. Anzalotta
Title: Attorney-In-Fact

Name of Lender:

Founders Grove CLO, Ltd.

 

By: Tall Tree Investment Management, LLC
as Collateral Manager



By: /s/ Michael J. Starshak, Jr.

 

Name: Michael J. Starshak, Jr.
Title: Officer

Name of Lender:

Four Corners CLO II



By: /s/ Matthey Massier

 

Name: Matthew Massier
Title: As Attorney-In-Fact

Name of Lender:

First Trust/Four Corners Senior Floating Rate Income Fund, as Lender

 

By: Four Corners Capital Management LLC,
As Sub-Adviser



By: /s/ Drew Sweeney

 

Name: Drew Sweeney
Title: Senior Vice President

Name of Lender:

Security Income Fund- Income Opportunity Series, as Lender

 

By: Four Corners Capital Management LLC, As Sub-Adviser



By: /s/ Drew Sweeney

 

Name: Drew Sweeney
Title: Senior Vice President

Name of Lender:

First Trust/Four Corners Senior Floating Rate Income Fund II, as Lender

 

By: Four Corners Capital Management LLC, As Sub-Adviser



By: /s/ Drew Sweeney

 

Name: Drew Sweeney
Title: Senior Vice President

Name of Lender:

Four Corners CLO 2005-I, LTD., as Lender

 

By: Four Corners Capital Management LLC, As Collateral Manager



By: /s/ Drew Sweeney

 

Name: Drew Sweeney
Title: Senior Vice President

Name of Lender:

Fortress Portfolio Trust, as Lender

 

By: Four Corners Capital Management LLC, As Investment Manager



By: /s/ Drew Sweeney

 

Name: Drew Sweeney
Title: Senior Vice President

Name of Lender:

Franklin CLO II, Limited



By: /s/ Alex Guang Yu

 

Name: Alex Guang Yu
Title: Authorized Signatory

Name of Lender:

Franklin CLO IV, Limited



By: /s/ Alex Guang Yu

 

Name: Alex Guang Yu
Title: Authorized Signatory

Name of Lender:

Franklin CLO V, Limited



By: /s/ Alex Guang Yu

 

Name: Alex Guang Yu
Title: Authorized Signatory

Name of Lender:

Franklin Floating Rate Daily Access Fund



By: /s/ Richard Hsu

 

Name: Richard Hsu
Title: Asst. Vice President

Name of Lender:

Franklin Floating Rate Master Series



By: /s/ Richard Hsu

 

Name: Richard Hsu
Title: Asst. Vice President

Name of Lender:

Franklin Strategic Income Fund (Canada)



By: /s/ Richard Hsu

 

Name: Richard Hsu
Title: Asst. Vice President

Name of Lender:

Franklin Strategic Series-Frankin Strategic Income Fund



By: /s/ Richard Hsu

 

Name: Richard Hsu
Title: Asst. Vice President

Name of Lender:

Franklin Templeton Lim. Duration Income Trust



By: /s/ Richard Hsu

 

Name: Richard Hsu
Title: Asst. Vice President

Name of Lender:

Franklin Templeton Variable Insurance Products Trust- Franklin Strategic Income
Securities Fund



By: /s/ Richard Hsu

 

Name: Richard Hsu
Title: Asst. Vice President

Name of Lender:

FRASER SULLIVAN CLO I, LTD.

 

By: Fraser Sullivan Investment Management, LLC, as Ramp Up Investment Manager



By: /s/ John W. Fraser

 

Name: John W. Fraser
Title: Managing Partner

Name of Lender:

Galaxy III CLO, Ltd.



By: AIG Global Investment Corp. its Collateral Manager

 

By: /s/ W. Jeffrey Baxter

 

Name: W. Jeffrey Baxter

 

Title: Managing Director

 

Name of Lender:

Galaxy IV CLO, Ltd.

   



By: AIG Global Investment Corp. its Collateral Manager

 

By: /s/ W. Jeffrey Baxter

 

Name: W. Jeffrey Baxter

Title: Managing Director

 

Name of Lender:

Galaxy V CLO, Ltd.



By: AIG Global Investment Corp.

its Collateral Manager

 

By: /s/ W. Jeffrey Baxter

 

Name: W. Jeffrey Baxter

Title: Managing Director

 

Name of Lender:

Galaxy CLO 2003-1, Ltd.



By: AIG Global Investment Corp.

its Collateral Manager

 

By: /s/ W. Jeffrey Baxter

 

Name: W. Jeffrey Baxter

Title: Managing Director

 

Name of Lender:

Gleneagles CLO, Ltd.

   



By: Highland Capital Management, L.P., As Collateral Manager

 

By: Strand Advisors, Inc., Its General Partner

 

By: /s/ Chad Schramek

 

Name: Chad Schramek

 

Title: Assistant Treasurer

Strand Advisors, Inc., General Partner of Highland Capital Management, L.P.

 

Name of Lender:

Global Enhanced Loan Fund S.A.



By: Pacific Investment Management Company LLC, as its Investment Advisor

 

By: /s/ Mohan V. Phansalkar

 

Name: Mohan V. Phansalkar

Title: Managing Director

 

Name of Lender:

Grand Central Asset Trust, ARL Series

 

By: /s/ Mikus N. Kins

 

Name: Mikus N. Kins

Title: Attorney-in-fact

 

Name of Lender:

Grand Central Asset Trust, BDC Series

 

By: /s/ Mikus N. Kins

 

Name: Mikus N. Kins

Title: Attorney-in-fact

 

Name of Lender:

Grand Central Asset Trust, HLD Series

 

By: /s/ Mikus N. Kins

 

Name: Mikus N. Kins

Title: Attorney-in-fact

 

Name of Lender:

Grand Central Asset Trust, SOLA Series

 

By: /s/ Mikus N. Kins

 

Name: Mikus N. Kins

Title: Attorney-in-fact

 

Name of Lender:

Grayson & Co

By: BOSTON MANAGEMENT AND RESEARCH AS INVESTMENT ADVISOR

 

By: /s/ Michael B. Botthof

 

Name: Michael B. Botthof

Title: Vice President

 

Name of Lender:

Hanover Square CLO Ltd.

 

By: Blackstone Debt Advisors L.P.

as Collateral Manager

 

By: /s/ Dean T. Criares

 

Name: Dean T. Criares

Title: Sr. Managing Director

 

Name of Lender:

HARBOUR TOWN FUNDING LLC

 

By: /s/ Anna M. Tallent

 

Name: Anna M. Tallent

Title: Assistant Vice President

 

Name of Lender:

Hewett's Island CLO II, Ltd.

 

By: CypressTree Investment Management Company, Inc., as Portfolio Manager

 

By: /s/ Preston I. Carnes

 

Name: Preston I. Carnes

Title: Managing Director

 

Name of Lender:

Hewett's Island CLO III, Ltd.

 

By: CypressTree Investment Management Company, Inc., as Portfolio Manager

 

By: /s/ Robert Weeden

 

Name: Robert Weeden

Title: Managing Director

 

Name of Lender:

Hewett's Island CLO IV, Ltd.

 

By: CypressTree Investment Management Company, Inc., as Portfolio Manager

 

By: /s/ Robert Weeden

 

Name: Robert Weeden

Title: Managing Director

 

Name of Lender:

Hibiscus CBNA Loan Funding LLC, for itself or as agent for Hibiscus CFPI Loan
Funding LLC

 

By: /s/ Mikus N. Kins

 

Name: Mikus N. Kins

Title: Attorney-in-fact

 

Name of Lender:

Highland Credit Opps CDO Ltd.

 

By: /s/ Darron Britt

 

Name: Darron Britt

Title: Attorney-in-fact

 

Name of Lender:

Highland Floating Rate Advantage Fund

 

By: /s/ Mark Okada

 

Name: Mark Okada

Title: Executive Vice President

 

Name of Lender:

Highland Floating Rate LLC

 

By: /s/ Mark Okada

 

Name: Mark Okada

Title: Executive Vice President

 

Name of Lender:

Highland Loan Funding V Ltd.

 

By: Highland Capital Management, L.P.,
As Collateral Manager

 

By: Strand Advisors, Inc., Its General Partner

 

By: /s/ Chad Schramek

 

Name: Chad Schramek

Title: Assistant Treasurer

Strand Advisors, Inc., General Partner of Highland Capital Management, L.P.

 

Name of Lender:

ING Capital LLC

 

By: /s/ Neil De La Cruz

 

Name: Neil De La Cruz

Title: Director

 

Name of Lender:

INVESTORS BANK & TRUST COMPANY AS SUB-CUSTODIAN AGENT OF CYPRESSTREE
INTERNATIONAL LOAN HOLDING COMPANY LIMITED

 

By: /s/ Martha Hadeler

 

Name: Martha Hadeler

Title: Managing Director

 

By: /s/ John Frabotta

 

Name: John Frabotta

Title: Managing Director

 

Name of Lender:

By: Jasper CLO Ltd.

 

By: Highland Capital Management, L.P.,

As Collateral Manager

Strand Advisors, Inc., Its General Partner

 

By: /s/ Chad Schramek

 

Name: Chad Schramek

Title: Assistant Treasurer

Strand Advisors, Inc., General Partner of Highland Capital Management, L.P.

 

Name of Lender:

Katonah III, Ltd. by Sankaty
Advisors LLC as Sub-Advisors

 

By: /s/ Diane J. Exter

 

Name: Diane J. Exter
Title: Managing Director
Portfolio Manager

 

Name of Lender:

Katonah IV, Ltd. by Sankaty
Advisors, LLC as Sub-Advisors

 

By: /s/ Diane J. Exter

 

Name: Diane J. Exter
Title: Managing Director
Portfolio Manager

 

Name of Lender:

KATONAH V, LTD.

 

By: INVESCO Senior Secured Management, Inc.
As Investment Manager

     

By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

 

Name of Lender:

Key Bank National Association

         

By: /s/ Carla Laning

 

Name: Carla Laning
Title: Vice President

 

Name of Lender:

Kitty Hawk Trust

     

By: /s/ Kevin Egar

 

Name: Kevin Egar

Title: Executive Director

 

Name of Lender:

KKR Financial CLO 2005-1, Ltd.

 

KKR Financial CLO 2005-2, Ltd.

         

By: /s/ Stefanie Rosenberg

 

Name: Stefanie Rosenberg

Title: Authorized Signatory

 

Name of Lender:

KNIGHT CBNA LOAN FUNDING
KNIGHT CFPI LOAN FUNDING LLC

Knight CBNA Loan Funding LLC, for itself or as Agent for Knight CFPI Loan
Funding LLC

 

By: /s/ Matthew Massier

 

Name: Matthew Massier

Title: As Attorney In Fact

 

Name of Lender:

KZH Soleil LLC

     

By: /s/ Wai Kee Lee

 

Name: Wai Kee Lee

Title: Authorized Agent

 

Name of Lender:

KZH Soleil-2 LLC

     

By: /s/ Wai Kee Lee

 

Name: Wai Kee Lee

Title: Authorized Agent

 

Name of Lender:

Lafayette Square CDO Ltd.
for itself or as agent for Lafayette Square CDO Ltd.

     

By: /s/ Dean T. Criares

 

Name: Dean T. Criares

Title: Sr. Managing Director

Name of Lender:

Landmark VI CDO Limited

     

By: /s/ John J. D'Angelo

 

Name: John J. D'Angelo
Title: Authorized Signatory

Name of Lender:

LATITUDE CLO I LTD

     

By: /s/ Kirk Wallace

 

Name: Kirk Wallace
Title: Vice President

Name of Lender:

Liberty CLO, Ltd.

     

By: Highland Capital Management, L.P.
As Collateral Manager

     

By: Strand Advisors, Inc., its General Partner

     

By: /s/ Chad Schramek

 

Name: Chad Schramek
Title: Assistant Treasurer

Strand Advisors, Inc., General Partner of Highland Capital Management, L.P.

 

Name of Lender:

Liberty Mutual Fire Insurance Company

     

By: Highland Capital Management, L.P.
Its Investment Advisor

     

By: Strand Advisors, Inc., its General Partner

     

By: /s/ Chad Schramek

 

Name: Chad Schramek
Title: Assistant Treasurer

Strand Advisors, Inc., General Partner of Highland Capital Management, L.P.

 

Name of Lender:

Liberty Mutual Insurance Company.

 

By: Highland Capital Management, L.P.
Its Investment Advisor

     

By: Strand Advisors, Inc., its General Partner

     

By: /s/ Chad Schramek

 

Name: Chad Schramek
Title: Assistant Treasurer

Strand Advisors, Inc., General Partner of Highland Capital Management, L.P.

Name of Lender:

Light Point CLO 2004-1 Ltd.

   

Name of Lender:

Premium Loan Trust I, Ltd.

   

Name of Lender:

Light Point CLO III, Ltd.

   

Name of Lender:

Light Point CLO IV, Ltd.

   

Name of Lender:

Light Point CLO V, Ltd.

     

By: /s/ Timothy S. Van Kirk

 

Name: Timothy S. Van Kirk
Title: Managing Director

 

Name of Lender:

Loan Funding III LLC

 

By: Pacific Investment Management Company LLC,
as its Investment Advisor

     

By: /s/ Mohan V. Phansalkar

 

Name: Mohan V. Phansalkar

Title: Managing Director

 

Name of Lender:

Loan Funding IV LLC

 

By: Highland Capital Management, L.P.,
As Collateral Manager

 

By: Strand Advisors, Inc., Its General Partner

 

By: /s/ Chad Schramek

 

Name: Chad Schramek
Title: Assistant Treasurer

Strand Advisors, Inc., General Partner of Highland Capital Management, L.P.

 

Name of Lender:

Loan Funding VI LLC,
for itself or as agent for
Corporate Loan Funding VI LLC

 

By: /s/ Dean T. Criares

 

Name: Dean T. Criares
Title: Sr. Managing Director

Name of Lender:

Loan Funding VII LLC

 

By: Highland Capital Management, L.P.,
As Collateral Manager

 

By: Strand Advisors, Inc., Its General Partner

 

By: /s/ Chad Schramek

 

Name: Chad Schramek
Title: Assistant Treasurer

Strand Advisors, Inc., General Partner of Highland Capital Management, L.P.

 

Name of Lender:

Loan Funding IX LLC,

For itself or as agent for Corporate Loan Funding IX LLC

 

By: INVESCO Senior Secured Management, Inc, As Portfolio Manager

     

By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

 

Name of Lender:

Sankaty Advisors, LLC, as Collateral Manager for Loan Funding XI LLC, as Term
Lender

 

By: /s/ Diane J. Exter

 

Name: Diane J. Exter
Title: Managing Director
Portfolio Manager

 

Name of Lender:

Loan Star State Trust

 

By: Highland Capital Management, L.P.,
As Collateral Manager

 

By: Strand Advisors, Inc., Its Investment Advisor

 

By: /s/ Chad Schramek

 

Name: Chad Schramek
Title: Assistant Treasurer

Strand Advisors, Inc., General Partner of Highland Capital Management, L.P.

 

Name of Lender:

Long Lane Master Trust IV

 

By: /s/ Anna M. Tallent

 

Name: Anna M. Tallent
Title: Authorized Agent

 

Name of Lender:

Madison Park Funding I, Ltd

 

By: /s/ Linda R. Karn

 

Name: Linda R. Karn
Title: Authorized Signatory

 

Name of Lender:

MainStay Floating Rate Fund, a series of Eclipse Funds, Inc.

 

By: New York Life Investment Management LLC

     

By: /s/ Robert H. Dial

 

Name: Robert H. Dial
Title: Managing Director

 

Name of Lender:

MainStay VP Floating Rate Portfolio, a series of MainStay VP Series Fund, Inc.

     

By: New York Life Investment Management LLC

     

By: /s/ Robert H. Dial

 

Name: Robert H. Dial
Title: Managing Director

 

Name of Lender:

Marathon CLO I LTD.

 

By: /s/ Louis T. Hanover

 

Name: Louis T. Hanover
Title: Authorized Signatory

 

Name of Lender:

Marathon CLO II LTD.

 

By: /s/ Louis T. Hanover

 

Name: Louis T. Hanover
Title: Authorized Signatory

 

Name of Lender:

Marathon Special Opportunity Master Fund, LTD

 

By: /s/ Louis T. Hanover

 

Name: Louis T. Hanover
Title: Authorized Signatory

 

Name of Lender:

Metropolitan West Asset Mgmt
High Yield Bond Fund

 

By: /s/ Joseph D. Hattesohl

 

Name: Joseph D. Hattesohl

Title: CFO

 

By: Metropolitan West Asset Management, LLC,

Joseph D. Hattesohl CFO

 

Name of Lender:

MFS Floating Rate High Income Fund

         

By: /s/ Philip Robbins

 

Name: Philip Robbins
Title: Vice President

 

Name of Lender:

MFS Floating Rate Income Fund

 

By: /s/ Philip Robbins

 

Name: Philip Robbins
Title: Vice President

 

Name of Lender:

Monument Park CDO Ltd.

     

By: Blackstone Debt Advisors L.P.

As Collateral Manager

 

By: /s/ Dean T. Criares

 

Name: Dean T. Criares

Title: Sr. Managing Director

 

Name of Lender:

Morgan Stanley Prime Income Trust

 

By: /s/ Kevin Egan

 

Name: Kevin Egan
Title: Executive Director

 

Name of Lender:

MOSELLE CLO S.A.

     

By: INVESCO Senior Secured Management, Inc.
As Collateral Manager

 

By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

 

Name of Lender:

MSIM Croton Ltd.

 

By: /s/ Kevin Egan

 

Name: Kevin Egan
Title: Executive Director

 

Name of Lender:

Mt. Wilson CLO, Ltd.

 

By: /s/ Timothy J. Settel

 

Name: Timothy J. Settel
Title: Authorized Signatory

 

Name of Lender:

Nantucket CLO I Ltd.

 

By: Fortis Investment Management USA, Inc.,

 

as Attorney-in-Fact

 

By: /s/ Jeffrey Megar

 

Name: Jeffrey Megar
Title: Vice President

 

Name of Lender:

NAUTIQUE FUNDING LTD.

     

By: INVESCO Senior Secured Management, Inc.

 

As Collateral Manager

     

By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

 

Name of Lender:

NORAM Senior Loan Trust 2005

     

By: NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC. AS INVESTMENT ADVISER

         

By: /s/ Elizabeth MacLean

 

Name: Elizabeth MacLean
Title: Director

 

Name of Lender:

New York Life Insurance and Annuity Corporation

     

By: New York Life Investment Management LLC,

 

its Investment Manager

     

By: /s/ Robert H. Dial

 

Name: Robert H. Dial
Title: Managing Director

 

Name of Lender:

New York Life Insurance Company

         

By: /s/ Robert H. Dial

 

Name: Robert H. Dial
Title: Vice President

 

Name of Lender:

NobHill CLO, Limited

         

By: /s/ Bradley Kane

 

Name: Bradley Kane
Title: PM

 



 



Name of Lender:

Nomura Bond & Loan Fund

     

By: UFJ Trust Bank Limited as Trustee

 

By: Nomura Corporate Research and

Asset Management, Inc.

Attorney in Fact

 

By: /s/ Elizabeth MacLean

 

Name: Elizabeth MacLean
Title: Director

 

Name of Lender:

THE NORINCHUKIN BANK,
NEW YORK BRANCH, through State Street Bank and Trust Company, N.A. as Fiduciary
Custodian

     

By: Eaton Vance Management,
Attorney-in-fact

     

By: /s/ Michael B. Botthof

 

Name: Michael B. Botthof
Title: Vice President

 

Name of Lender:

NYLIM Flatiron CLO 2003-1 Ltd.

     

By: New York Life Investment Management LLC, as Collateral Manager and
Attorney-in-fact

     

By: /s/ Robert H. Dial

 

Name: Robert H. Dial
Title: Managing Director

 

Name of Lender:

NYLIM Flatiron CLO 2004-1 Ltd.

     

By: New York Life Investment Management LLC, as Collateral Management and
Attorney-in-fact

     

By: /s/ Robert H. Dial

 

Name: Robert H. Dial
Title: Managing Director

 

Name of Lender:

NYLIM Flatiron CLO 2005-1 Ltd.

     

By: New York Life Investment Management LLC, as Collateral Management and
Attorney-in-fact

     

By: /s/ Robert H. Dial

 

Name: Robert H. Dial
Title: Managing Director

 

Name of Lender:

NYLIM Institutional Floating Rate Fund L.P.

     

By: New York Life Investment Management LLC, its Investment Manager

     

By: /s/ Robert H. Dial

 

Name: Robert H. Dial
Title: Managing Director

 

Name of Lender:

OAK HILL CREDIT PARTNERS I, LIMITED

     

By: Oak Hill CLO Management I, LLC

 

As Investment Manager

         

By: /s/ Scott D. Krase

 

Name: Scott D. Krase
Title: Authorized Person

 

Name of Lender:

OAK HILL CREDIT PARTNERS II, LIMITED

     

By: Oak Hill CLO Management II, LLC

 

As Investment Manager

         

By: /s/ Scott D. Krase

 

Name: Scott D. Krase
Title: Authorized Person

 

Name of Lender:

OAK HILL CREDIT PARTNERS III, LIMITED

     

By: Oak Hill CLO Management III, LLC

 

As Investment Manager

 

By: /s/ Scott D. Krase

 

Name: Scott D. Krase
Title: Authorized Person

 

Name of Lender:

OAK HILL CREDIT PARTNERS IV, LIMITED

     

By: Oak Hill CLO Management IV, LLC

 

As Investment Manager

         

By: /s/ Scott D. Krase

 

Name: Scott D. Krase
Title: Authorized Person

 

Name of Lender:

OAK HILL SECURITIES FUND, L.P.

     

By: Oak Hill Securities GenPar, L.P.

 

its General Partner

     

By: Oak Hill Securities MGP, Inc.

 

its General Partner

     

By: /s/ Scott D. Krase

 

Name: Scott D. Krase
Title: Vice President

 

SMBC MVI SPC,

 

on behalf of and for the account of Segregated Portfolio No. 1

 

By: Oak Hill Separate Account Management I, LLC

 

As Investment Manager

 

Name: Scott D. Krase
Title: Authorized Person

 

Name of Lender:

OAK HILL SECURITIES FUND II, L.P.

     

By: Oak Hill Securities GenPar II, L.P.

 

its General Partner

     

By: Oak Hill Securities MGP II, Inc.,

 

its General Partner

     

By: /s/ Scott D. Krase

 

Name: Scott D. Krase
Title: Vice President

 

Name of Lender:

Oligra 43

         

By: /s/ Karen Thompson

 

Name: Karen Thompson
Title: Loans Officer

 

Name of Lender:

Pacifica CDO II, Ltd.

         

By: /s/ Amy Adler

 

Name: Amy Adler
Title: Associate

 

Name of Lender:

Pacifica CDO III, Ltd.

         

By: /s/ Amy Adler

 

Name: Amy Adler
Title: Associate

 

Name of Lender:

Pacifica CDO IV, Ltd.

         

By: /s/ Amy Adler

 

Name: Amy Adler
Title: Associate

 

Name of Lender:

Pacifica CDO V, Ltd.

         

By: /s/ Amy Adler

 

Name: Amy Adler
Title: Associate

 

Name of Lender:

PETRUSSE EUROPEAN CLO S.A.

     

By: INVESCO Senior Secured Management, Inc.

 

As Collateral Manager

         

By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

 

Name of Lender:

PIMCO Floating Income Fund

     

By: Pacific Investment Management Company LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company in the Nominee Name of IFTCO

 

By: /s/ Mohan V. Phansalkar

 

Name: Mohan V. Phansalkar
Title: Managing Director

 

Name of Lender:

PIMCO Floating Rate Strategy Fund

     

By: Pacific Investment Management Company LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company in the Nominee Name of IFTCO

 

By: /s/ Mohan V. Phansalkar

 

Name: Mohan V. Phansalkar
Title: Managing Director

 

Name of Lender:

Pioneer Floating Rate Trust

         

By: /s/ Mark Okada

 

Name: Mark Okada
Title: Executive Vice President

 

Name of Lender:

PPM MONARCH BAY FUNDING LLC

         

By: /s/ Anna M. Tallent

 

Name: Anna M. Tallent
Title: Assistant Vice President

 

Name of Lender:

PPM SHADOW CREEK FUNDING LLC

         

By: /s/ Anna M. Tallent

 

Name: Anna M. Tallent
Title: Assistant Vice President

 

Name of Lender:

PPM SPYGLASS FUNDING TRUST

         

By: /s/ Anna M. Tallent

 

Name: Anna M. Tallent
Title: Authorized Agent

 

Name of Lender:

Prospect Park CDO Ltd.

     

Blackstone Debt Advisors L.P.

 

As Collateral Manager

     

By: /s/ Dean T. Criares

 

Name: Dean T. Criares
Title: Sr. Managing Director

 

Name of Lender:

Sankaty Advisors, LLC as Collateral Manager for Race Point CLO, Limited, as Term
Lender

         

By: /s/ Diane J. Exter

 

Name: Diane J. Exter
Title: Managing Director
Portfolio Manager

 

Name of Lender:

Sankaty Advisors, LLC as Collateral Manager for Race Point II CLO, Limited, as
Term Lender

         

By: /s/ Diane J. Exter

 

Name: Diane J. Exter
Title: Managing Director
Portfolio Manager

 

Name of Lender:

Sankaty Advisors, LLC as Collateral Manager for Race Point III CLO, Ltd, as Term
Lender

         

By: /s/ Diane J. Exter

 

Name: Diane J. Exter
Title: Managing Director
Portfolio Manager

 

Name of Lender:

Raven Credit Opportunities
Master Fund Ltd

         

By: /s/ Kevin Gerlitz

 

Name: Kevin Gerlitz
Title: CFO/COO

 

Name of Lender:

RED FOX FUNDING LLC

         

By: /s/ Anna M. Tallent

 

Name: Anna M. Tallent
Title: Assistant Vice President

 

Name of Lender:

Retail Investors II Trust

     

By: Wilmington Trust Company,

 

not in its individual capacity,
but solely as Owner Trustee

         

By: /s/ Joseph B. Feil

 

Name: Joseph B. Feil
Title: Assistant Vice President

 

Name of Lender:

RIVIERA FUNDING LLC

         

By: /s/ Anna M. Tallent

 

Name: Anna M. Tallent
Title: Assistant Vice President

 

Name of Lender:

Rockwall CDO LTD.

     

By: Highland Capital Management, L.P.,

 

As Collateral Manager

 

By: Strand Advisors, Inc., its General Partner

 

By: /s/ Chad Schramek

 

Name: Chad Schramek
Title: Assistant Treasurer Strand

Advisors, Inc., General Partner of Highland Capital Management, L.P.

 

Name of Lender:

Rosedale CLO, Ltd.

 

By: Princeton Advisory Group Inc., the Collateral Manager acting as attorney

 

By: /s/ Jennifer Wright

 

Name: Jennifer Wright
Title: Vice President

 

Name of Lender:

SAGAMORE CLO LTD.

 

INVESCO Senior Secured Management, Inc.

 

As Collateral Manager

     

By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

 

Name of Lender:

SARATOGA CLO I, LIMITED

 

By: INVESCO Senior Secured Management, Inc.

 

As Asset Manager





 

By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

 

Name of Lender:

Saturn Trust

         

By: AIG Global Investment Corp., Inc.,

 

its Investment Advisor

     

By: /s/ W. Jeffrey Baxter

 

Name: W. Jeffrey Baxter
Title: Managing Director

 

Name of Lender:

SEI GLOBAL MASTER FUND HIGH YIELD

 

Metropolitan West Asset Management, LLC, as agent
Joseph D. Hattesohl

CFO

 

By: /s/ Joseph D. Hattesohl

 

Name: Joseph D. Hattesohl
Title: CFO

 

Name of Lender:

SEI INSTITUTIONAL MANAGED TRUST HIGH YIELD BOND FUND

 

Metropolitan West Asset Management, LLC,
as agent

 

Joseph D. Hattesohl

 

CFO

 

By: /s/ Joseph D. Hattesohl

 

Name: Joseph D. Hattesohl
Title: CFO

 

Name of Lender:

Seix Structured Products LLC, mv1

     

By: /s/ George Goudelias

 

Name: George Goudelias
Title: Managing Director

 

Name of Lender:

Seminole Funding LLC



By: /s/ Anna M. Tallent

 

Name: Anna M. Tallent
Title: Assistant Vice President

Name of Lender:


SENIOR DEBT PORTOLIO
by: Boston Management and Research as Investment Advisor



By: /s/ Michael B. Botthof

 

Name: Michael B. Botthof
Title: Vice President

Name of Lender:


SEQUILS-LIBERTY, LTD.
By: INVESCO Senior Secured Management, Inc.
As Collateral Manager



By: /s/ Joseph Rotondo

 

Name: Joseph Rotondo
Title: Authorized Signatory

Name of Lender:


SOL Loan Funding LLC for itself or as agent for SOL2 Loan Funding LLC



By: /s/ Mikus N. Kins

 

Name: Mikus N. Kins
Title: Attorney-in-fact

Name of Lender:


Southfork CLO, Ltd.
By: Highland Capital Management, L.P.
As Collateral Manager
By: Strand Advisors Inc., Its General Partner



By: /s/ Chad Schramek

 

Name: Chad Schramek
Title: Assistant Treasurer
Strand Advisors, Inc., General Partner of Highland Capital Management, L.P.

Name of Lender:


Southport CLO, Limited
Pacific Investment Management Company LLC, as its Investment Advisor



By: /s/ Mohan V. Phansalkar

 

Name: Mohan V. Phansalkar
Title: Managing Director

Name of Lender:

Sovereign Bank



By: /s/ Kenneth Weber

 

Name: Kenneth Weber
Title: Senior Vice President

Name of Lender:


Stanfield Arbitrage CDO, Ltd.
By: Stanfield Capital Partners LLC as its Collateral Manager



By: /s/ Christopher E. Jansen

 

Name: Christopher E. Jansen
Title: Managing Partner

Name of Lender:



Stanfield AZURE CLO, Ltd.
By: Stanfield Capital Partners, LLC as its Collateral Manager



By: /s/ Christopher E. Jansen

 

Name: Christopher E. Jansen
Title: Managing Partner

Name of Lender:



Stanfield Bristol CLO, Ltd.
By: Stanfield Capital Partners LLC as its Collateral Manager



By: /s/ Christopher E. Jansen

 

Name: Christopher E. Jansen
Title: Managing Partner

Name of Lender:



Stanfield Carrera CLO Ltd.
By: Stanfield Capital Partners LLC as its Asset Manager



By: /s/ Christopher E. Jansen

 

Name: Christopher E. Jansen
Title: Managing Partner


Name of Lender:



Stanfield Modena CLO, Ltd.
By: Stanfield Capital Partners, LLC as its Asset Manager



By: /s/ Christopher E. Jansen

 

Name: Christopher E. Jansen
Title: Managing Partner

Name of Lender:



Stanfield Quattro CLO, Ltd.
By: Stanfield Capital Partners, LLC as its Collateral Manager



By: /s/ Christopher E. Jansen

 

Name: Christopher E. Jansen
Title: Managing Partner

Name of Lender:



Stanfield Vantage CLO, Ltd.
By: Stanfield Capital Partners, LLC as its Asset Manager



By: /s/ Christopher E. Jansen

 

Name: Christopher E. Jansen
Title: Managing Partner

Name of Lender:



Stonegate CLO I, Ltd.
By: Stonegate Capital Management, LLC as Collateral Manager



By: /s/ Brian L. Hessel, CFA

 

Name: Brian L. Hessel, CFA
Title: Managing Partner
Stonegate Capital Management, LLC

Name of Lender:



SunAmerica Senior Floating Rate Fund, Inc,
By: AIG Global Investment Corp., Investment Sub-Adviser



By: /s/ W. Jeffrey Baxter

 

Name: W. Jeffrey Baxter
Title: Managing Director

Name of Lender:



TOLLI & CO
By: Eaton Vance Management, As Investment Advisor



By: /s/ Michael B. Botthof

 

Name: Michael B. Botthof
Title: Vice President

Name of Lender:


TORONTO DOMINION (NEW YORK), LLC



By: /s/ Masood Fikree

 

Name: Masood Fikree
Title: Authorized Signatory

Name of Lender:
By:


Trimaran CLO V Ltd.
Trimaran Advisors, L.L.C.



By: /s/ David M. Millison

 

Name: David M. Millison
Title: Managing Director


Name of Lender:
By:


Trimaran CLO IV Ltd.
Trimaran Advisors, L.L.C.



By: /s/ David M. Millison

 

Name: David M. Millison
Title: Managing Director

Name of Lender:


UBS AG, Stamford Branch



By: /s/ Irja R. Otsa

 

Name: Irja R. Otsa
Title: Associate Director
Banking Products
Services, US



By: /s/ Toba Lumbantobing

 

Name: Toba Lumbantobing
Title: Associate Director
Banking Products
Services, US

Name of Lender:


ULT CBNA Loan Funding LLC for itself or as agent for ULT CFPI Loan Funding LLC



By: /s/ Mikus N. Kins

 

Name: Mikus N. Kins
Title: Attorney-in-fact


Name of Lender:


VAN KAMPEN SENIOR INCOME TRUST
Van Kampen Asset Management



By: /s/ Robert P. Drobny

 

Name: Robert P. Drobny
Title: Vice President

Name of Lender:


VAN KAMPEN SENIOR LOAN FUND
Van Kampen Asset Management



By: /s/ Robert P. Drobny

 

Name: Robert P. Drobny
Title: Vice President

Name of Lender:


Venture ODO 2002 Limited By its investment advisor, MJX Asset Management LLC



By: /s/ Martin Davey

 

Name: Martin Davey
Title: Managing Director

Name of Lender:


Venture II ODO 2002 Limited By its investment advisor, MJX Asset Management LLC



By: /s/ Martin Davey

 

Name: Martin Davey
Title: Managing Director

Name of Lender:


Venture III CDO Limited By its investment advisor, MJX Asset Management LLC



By: /s/ Martin Davey

 

Name: Martin Davey
Title: Managing Director

Name of Lender:


Venture IV CDO Limited By its investment advisor, MJX Asset Management LLC



By: /s/ Martin Davey

 

Name: Martin Davey
Title: Managing Director

Name of Lender:


Venture V CDO Limited By its investment advisor, MJX Asset Management LLC



By: /s/ Martin Davey

 

Name: Martin Davey
Title: Managing Director

Name of Lender:


Vista Leveraged Income Fund By its investment advisor, MJX Asset Management LLC



By: /s/ Martin Davey

 

Name: Martin Davey
Title: Managing Director

Name of Lender:
By:


Waveland-INGOTS, LTD.
Pacific Investment Management Company LLC, as its Investment Advisor



By: /s/ Mohan V. Phansalkar

 

Name: Mohan V. Phansalkar
Title: Managing Director

Name of Lender:


WB Loan Funding 1, LLC



By: /s/ Diana M. Himes

 

Name: Diana M. Himes
Title: Associate

Name of Lender:


WB Loan Funding 5, LLC



By: /s/ Diana M. Hines

 

Name: Diana M. Hines
Title: Associate

Name of Lender:



Wells Fargo Advantage Short Term High Yield Bond Fund
By: Wells Capital Management, Inc.



By: /s/ Gilbert L. Southwell, III

 

Name: Gilbert L. Southwell, III
Title: Vice President

Name of Lender:


Western Asset Floating Rate High Income Fund, LLC



By: /s/ Timothy J. Settel

 

Name: Timothy J. Settel
Title: Authorized Signatory

Name of Lender:



Windsor Loan Funding, Limited
By: Stanfield Capital Partners LLC as its Investment Manager



By: /s/ Christopher E. Jansen

 

Name: Christopher E. Jansen
Title: Managing Partner

Name of Lender:



Wrigley CDO, Ltd.
By: Pacific Investment Management Company, LLC, as its Investment Advisor



By: /s/ Mohan V. Phansalkar

 

Name: Mohan V. Phansalkar
Title: Managing Director



 

 

 